DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-28-2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-26-2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed 8-28-2020 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which are addressed in the instant Office Action. Any other issues are addressed below. 

Regarding the 101 rejection, the 101 rejection has been withdrawn in view of the amendments to the claims. 

Regarding the Applicant’s arguments on pages 7 and 8 directed towards the “the approach, formation of contact and impacting between the actuator element and the release end stop” and "how to determine a specified power demand that corresponds to the specific states”, the Examiner notes 
Fig. 1 appears to show that Phase IV is defined by a single instantaneous moment in time that occurs on the F[N] axis at a distance of “0” on the s [mm] axis. In Fig. 1 Phase V appears to occur immediately after “0” on the s [mm] axis in the negative direction. Furthermore, the current specification states that Phase V is defined as the “End of action (end of energization)”, wherein Fig. 2 show Phase V is shown as a large spike in voltage, which is not consistent with an “end of energization”. It is unclear if Phase V includes the point in time immediately before the “end of energization” where the spike in the voltage is included in Phase V. Further clarification is required. 

Regarding the Applicant’s arguments on page 8 directed towards the "release end stop", the Applicant’s arguments are acknowledged, wherein the Applicant has explicitly stated for the record that the “release end stop” is the “elastic element”. The 112(a) rejections of claims 1 and 2 directed towards the above recited limitations have been withdrawn.

Regarding the Applicant’s arguments on page 8-9 directed towards the "minimum brake application force" and "defined switch-off current limiting value”, the Examiner notes that the current specification does not provide any written description that show how to calculate the respective "minimum brake application force" and "defined switch-off current limiting value”. The current specification merely defines the "minimum brake application force" and "defined switch-off current limiting value” by their labels alone, rather than disclosing how to calculate and use the "minimum 

The Applicant further states on page 9 “the written description requirement merely requires that the actually recited steps or processes be described in the present application”. The Examiner asserts that in order to satisfy written description requirement, the specification must sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function only by the results fails to disclose how the results are obtained. Merely stating that the "minimum brake application force" and "defined switch-off current limiting value” are used does not constitute written description that shows how to make the "minimum brake application force" and "defined switch-off current limiting value” in order to use them in the current invention. Similarly, merely reciting the use of the "minimum brake application force" and the "defined switch-off current limiting value” does not constitute a sufficient disclosure that would enable one of ordinary skill in the art to make and use the invention as recited. The 112(a) written description and Enablement rejections directed towards the "minimum brake application force" and "defined switch-off current limiting value” are maintained.

Regarding the Applicant’s arguments on page 9 directed towards the “selecting a switch-off current limiting value "from a plurality of stored table values"”, the Examiner notes that the Applicant has not addressed the issue of calculating a plurality of different “switch-off current limiting values”. Furthermore, the current specification does not disclose any processes or algorithms that show how a single “switch-off current limiting value” is selected from a plurality of stored table values. The Applicant arguments are not persuasive and the 112(a) written description and Enablement rejections directed 


Regarding the Applicant’s arguments on page 9 directed towards the 112(b) rejections of claims 9 and 14, the 112(b) rejections of claims 9 and 14 have been withdrawn in view of the amendments to the claims. 

Regarding the Applicant’s arguments on pages 9-10 directed towards the 112(f) rejection, the Examiner agrees that the term “units”, when read in light of the specification, connote sufficient and definite structure to one of ordinary skill in the art. The 112(f) interpretation is hereby withdrawn. 

Regarding the Applicant’s arguments on pages 9-10 directed towards the 103 rejections the Applicant’s arguments appear to be primarily directed towards the prior art Nehaus and Griffith, which have both been withdrawn and replaced with new prior art. Please see the official reasoning below. 

Specification
The disclosure is objected to because of the following informalities: On page 3, line 6, there is no antecedent basis for “the actuator element”. It should be corrected to reference the previously recited “actuator”.  
Furthermore, on page 6, line 35, there is no antecedent basis for “the elastic element”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7 and 9-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 2, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to observe and detect “the approach, formation of contact and impacting between the actuator element and the release end stop” with respect to power demand. 
Regarding claims 1 and 2, the current specification filed on 4-27-2018 does not disclose any required processes/algorithms that show how to determine a specific power demand that corresponds to the specific states of the “approach” and the “formation of contact and impacting”.  The current specification does not disclose how specific variables and/or parameters are processed in order to determine the specific states of the “approach” and the “formation of contact and impacting” based on the power demand. Based on Fig. 1 and 2 of the current application, it is unclear if Phase IV is merely a 
Claims 1 and 2 define the invention in functional language by specifying a desired result, such as perform and identify the “formation of contact and impacting” with respect to the “release end stop”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1 and 2 are rejected for similar reasons as set forth in the rejection above. 

Regarding claims 4 and 11, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine a “minimum brake application force”, particularly based on sensor information in a first method step.
minimum brake application force”, especially with respect to sensor information. 
	Further regarding claims 4 and 11, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to “calculate a switch-off current as a function of the determined minimum brake application force using a predefined relationship, and wherein at least one or more physical parameters are included in this calculation, and wherein the physical parameter or parameters relate to the determined minimum brake application force, to a measured open-circuit power demand measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system”.
The current specification does not disclose any required processes/algorithms that show how to “calculate a switch-off current as a function of the determined minimum brake application force using a predefined relationship”. Furthermore, the current specification does not disclose “the predefined relationship”.
Also, the current specification does not disclose any required processes/algorithms that show how to perform the “calculation” with respect to the at least one or more physical parameters which include the determined minimum brake application force, to a measured open-circuit power demand measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system. 
Claims 4 and 11 define the invention in functional language by specifying a desired result, such as determining and using “a switch-off current” and “determined minimum brake application force” as recited in claims 4 and 11, but the specification does not sufficiently identify how the inventor has 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 4 and 11 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 5 and 12, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to “select a defined switch-off current limiting value on the basis of the calculated switch-off current”.
The current specification does not disclose any required processes/algorithms that show how to calculate and “select” a specific “switch off current”. The current specification does not disclose how specific variables and/or parameters are processed in order to calculate a specific “switch off current”. 
Furthermore, the current specification does not disclose any required processes/algorithms that show how to calculate and “select” a specific “defined switch-off current limiting value on the basis of the calculated switch-off current”. The current specification does not disclose any processes/algorithms that show what specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Claims 5 and 12 define the invention in functional language by specifying a desired result, such as “selecting a defined switch-off current limiting value on the basis of the calculated switch-off 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 5 and 12 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claim 6, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to “select the switch-off current limiting value from a plurality of stored table values”. 
The current specification does not disclose any required processes/algorithms that show how to calculate and “select” a specific “switch-off current limiting value from a plurality of stored table values”. The current specification does not disclose any processes/algorithms that show how specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Further regarding claim 6, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to generate “a plurality of stored table values which are dimensioned differently with respect to one another”. 

Furthermore, the current specification does not disclose how to make the table values “dimensioned differently” with respect to one another. The current specification does not clearly define what it means to make something “dimensioned”, especially with respect to being “dimensioned differently” relative to other values in the table. 
Claim 6 defines the invention in functional language by specifying a desired result, such as “selecting the switch-off current limiting value from a plurality of stored table values”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 6 is rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 7 and 13, the current specification does not provide sufficient written description that supports or describes the limitations directed towards a “selected switch-off current limiting value”.

Furthermore, the current specification does not disclose any required processes/algorithms that show how to “select” a specific “switch-off current limiting value”. The current specification does not disclose any processes/algorithms that show what specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Claims 7 and 13 define the invention in functional language by specifying a desired result, such as “selecting a defined switch-off current limiting value on the basis of the calculated switch-off current”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 7 and 13 are rejected for similar reasons as set forth in the rejection above. 

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Regarding claims 1 and 2, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to observe and detect “the approach, formation of contact and impacting between the actuator element and the release end stop” with respect to power demand. 
Regarding claims 1 and 2, the current specification filed on 4-27-2018 does not disclose any required processes/algorithms that show how to determine a specific power demand that corresponds to the specific states of the “approach” and the “formation of contact and impacting”.  The current specification does not disclose how specific variables and/or parameters are processed in order to determine the specific states of the “approach” and the “formation of contact and impacting” based on the power demand. Based on Fig. 1 and 2 of the current application, it is unclear if Phase IV is merely a point that represents the end of Phase III or if Phase IV is an entire phase itself. Also, based on Fig. 1, it is unclear how a “depletion of the force in the release direction” occurs with respect to the actuator unit and the release end stop and the demanded power. In particular, it is unclear why demanded power increases with respect to a reduction in force, as seen in Fig. 1 and Fig. 2. For example, Fig. 2 shows that states IV shows a lowering power demand, and then state V shows a rise in power demand, while Fig. 1 shows an increasing Force with respect to states IV and V. it is unclear how to correlate the two curves from Fig. 1 and Fig. 2 to understand how to perform the claimed functions of the current invention. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle parking brake control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a parking brake system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1 and 2 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 4 and 11, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a “minimum brake application force”, particularly based on sensor information in a first method step.
minimum brake application force”, especially with respect to sensor information. 
	Further regarding claims 4 and 11, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to “calculate a switch-off current as a function of the determined minimum brake application force using a predefined relationship, and wherein at least one or more physical parameters are included in this calculation, and wherein the physical parameter or parameters relate to the determined minimum brake application force, to a measured open-circuit power demand measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system”.
The current specification does not disclose any required processes/algorithms that show how to “calculate a switch-off current as a function of the determined minimum brake application force using a predefined relationship”. Furthermore, the current specification does not disclose “the predefined relationship”.
Also, the current specification does not disclose any required processes/algorithms that show how to perform the “calculation” with respect to the at least one or more physical parameters which include the determined minimum brake application force, to a measured open-circuit power demand measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle parking brake control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 

With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a parking brake system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 4 and 11 are rejected for similar reason as set forth in the rejection above. 

select a defined switch-off current limiting value on the basis of the calculated switch-off current”.
The current specification does not disclose any required processes/algorithms that show how to calculate and select a specific “switch off current”. The current specification does not disclose how specific variables and/or parameters are processed in order to calculate a specific “switch off current”. 
Furthermore, the current specification does not disclose any required processes/algorithms that show how to calculate and “select” a specific “defined switch-off current limiting value on the basis of the calculated switch-off current”. The current specification does not disclose any processes/algorithms that show what specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking brake systems, is directed towards improvements in, but not limited to, safety and power management of the parking brake actuators. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of parking brake systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle parking brake control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a parking brake system as claimed. 

Any claims dependent upon claims 5 and 12 are rejected for similar reason as set forth in the rejection above. 

	Regarding claim 6, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to “select the switch-off current limiting value from a plurality of stored table values”. 
The current specification does not disclose any required processes/algorithms that show how to calculate and “select” a specific “switch-off current limiting value from a plurality of stored table values”. The current specification does not disclose any processes/algorithms that show how specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Further regarding claim 6, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to generate “a plurality of stored table values which are dimensioned differently with respect to one another”. 

Furthermore, the current specification does not disclose how to make the table values “dimensioned differently” with respect to one another. The current specification does not clearly define what it means to make something “dimensioned”, especially with respect to being “dimensioned differently” relative to other values in the table. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking brake systems, is directed towards improvements in, but not limited to, safety and power management of the parking brake actuators. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of parking brake systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control for parking brakes, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.

With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a parking brake system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current 
Any claims dependent upon claim 6 are rejected for similar reason as set forth in the rejection above. 

	Regarding claims 7 and 13, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards a “selected switch-off current limiting value”.
The current specification does not disclose any required processes/algorithms that show how to calculate a specific “switch off current limiting value”. The current specification does not disclose any processes/algorithms that show how specific variables and/or parameters are processed in order to calculate a specific “switch off current limiting value”. 
Furthermore, the current specification does not disclose any required processes/algorithms that show how to “select” a specific “switch-off current limiting value”. The current specification does not disclose any processes/algorithms that show what specific criteria and/or parameters are used to make a specific selection, and how the specific criteria and/or parameters are used to make the selection. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle parking brake control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a parking brake system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 7 and 13 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 2, 4-7, and 11-13, the claim language “in a secured manner” is unclear and renders the claim language ambiguous. 
	In particular, it is unclear how to perform a step in a “secured manner” and how it further limits the claim.  
For the purposes of examination only, the examiner has interpreted that the above claim language to be directed towards functional claim language that does not further limit the claim in any significant way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Schneider (US Publication No. 2014/0196994).
Regarding claim 1, Jung teaches A method for releasing an electric parking brake of a brake system of a motor vehicle in a secured manner (see at least para.[0006-0089] and the Abstract of Jung), 
said motor vehicle having an electronic control unit which is configured to control an electric actuator unit (see at least para.[0060-0061], Jung teaches a control unit 200, and a driving motor 120 which anticipates the recited “actuator unit”), 
wherein an activation request is generated electrically by an operator control element or automatically and is executed by the electric actuator unit (see at least para.[0060-0061], Jung teaches a user operating a brake), 
and wherein a release request is generated electrically by the operator control element or automatically and is executed by the electric actuator unit (see at least para.[0060-0061], Jung teaches a user releasing a brake), the method comprising: 
a) moving, by the electronic actuator unit, an actuator element in the direction of a release end stop in the release process by energizing the electric actuator unit (see at least para.[0056-0059] and [0073-0076], Jung teaches a first elastic member 191 that corresponds to the recited  “release end stop”), 
b) observing, by the electronic control unit, a power demand of the electric actuator unit (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120), 
c) wherein the release end stop has a defined elasticity (see at least para.[0056-0059] and [0073-0076], Jung teaches a first elastic member 191 that corresponds to the recited  “release end stop”), with the result that 
d) the approach, formation of contact and impacting between the actuator element and the release end stop feeds back a particularly modulated change in the power demand of the electric actuator unit, which is observed by the electronic control unit (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120 to determine recited “approach, formation of contact and impacting”), and 
e) automatically interrupting, by the electronic control unit, the energization of the electric actuator unit after the detection of the approach, formation of contact and impacting against the release end stop (see at least para.[0086-0087], Jung teaches interrupting the energization of the driving motor).
Jung does not expressly indicate a plurality of electric actuator units. However, these limitations merely describe a mere duplication of parts, such as a duplication of the electric actuator unit in association with a wheel, wherein the electric actuator unit is fully disclosed in the prior art Jung. 
As seen in MPEP 2144.04(VI)(B), regarding the Court’s decision in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Court stated:
“It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and we are of the opinion that such is not the case here”.
	Similarly, the limitations of the claim “a plurality of electric actuator units” amounts to nothing more than claiming a duplication of the “electric actuator unit” taught by Jung. 
Furthermore, Jung explicitly teaches that the “electric actuator unit” is associated with a wheel, as seen in para.[0033], wherein it was well-known in the art at the time of the invention that a vehicle has more than one wheel, which further anticipates using more than one “electric actuator unit” in an embodiment where a respective “electric actuator unit” is used for two or more respective wheels.
	Additionally, the prior art Jung teaches in para.[0089],
Although embodiments of the invention have been disclosed for illustrative purposes, those skilled in the art will appreciate that various modifications, additions and substitutions are possible, without departing from the scope and spirit of the invention as defined in the accompanying claims”, emphasis added.
Therefore, the prior art Jung anticipates the limitations “a plurality of electric actuator units” because the duplication of parts in the instant case has no patentable significance and no new and unexpected result is produced by the inclusion of “a plurality of electric actuator units”. 
Furthermore, Jung does not expressly indicate the electronic control unit is embodied with a respective channel for each of the plurality of electric actuator units. 
However, Schnieder teaches the electronic control unit is embodied with a respective channel for each of the plurality of electric actuator units (see at least para.[0013], Schnieder teaches a control unit connected to a plurality of electric parking brake via a plurality of electrical supply lines).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Jung with the teachings of Schnieder to use a control unit embodied with a respective channel for each of the plurality of electric actuator units in order to effectively control each of the electric actuator units to perform a requested braking operation, as recognized by Schnieder in at least para.[0013]. 

Regarding claim 7, Jung teaches wherein a) the electronic control unit energizes the electric actuator unit while measuring the power demand and observes the power demand in the process (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120), 
b) the electronic control unit continuously or periodically compares the measured power demand with a selected switch-off current limiting value (see at least para.[0056-0059], [0073-0076], , and in that 
c) the electronic control unit interrupts or terminates the energization of the electric actuator unit if the observed power demand is higher than or equal to the switch-off current limiting value (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120, and terminating the release procedure after the power demand exceeds I1, which corresponds to the recited “switch-off” current).
Jung does not expressly indicate a plurality of electric actuator units. However, these limitations merely describe a mere duplication of parts, such as a duplication of the electric actuator unit in association with a wheel, wherein the electric actuator unit is fully disclosed in the prior art Jung. 
As seen in MPEP 2144.04(VI)(B), regarding the Court’s decision in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Court stated:
“It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and we are of the opinion that such is not the case here”.
	Similarly, the limitations of the claim “a plurality of electric actuator units” amounts to nothing more than claiming a duplication of the “electric actuator unit” taught by Jung. 
Furthermore, Jung explicitly teaches that the “electric actuator unit” is associated with a wheel, as seen in para.[0033], wherein it was well-known in the art at the time of the invention that a vehicle has more than one wheel, which further anticipates using more than one “electric actuator unit” in an embodiment where a respective “electric actuator unit” is used for two or more respective wheels.
	Additionally, the prior art Jung teaches in para.[0089],
Although embodiments of the invention have been disclosed for illustrative purposes, those skilled in the art will appreciate that various modifications, additions and substitutions are possible, without departing from the scope and spirit of the invention as defined in the accompanying claims”, emphasis added.
Therefore, the prior art Jung anticipates the limitations “a plurality of electric actuator units” because the duplication of parts in the instant case has no patentable significance and no new and unexpected result is produced by the inclusion of “a plurality of electric actuator units”. 

Regarding claim 9, Jung anticipates hardware with at least one microprocessor (see at least para.[0008], Jung teaches a control unit, which anticipates an electronic controller, such as, but not limited to, a microprocessor) and configured to execute the method as claimed in claim 1 (see at least the rejection of claim 1).

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Zipp (US Patent 6249737) and Schneider (US Publication No. 2014/0196994).
Regarding claim 2, Jung teaches A method for releasing an electric parking brake of a brake system of a motor vehicle in a secured manner (see at least para.[0006-0089] and the Abstract of Jung),
said motor vehicle having an electronic control unit which supplies an electric actuator unit for adjusting an actuator element (see at least para.[0060-0061], Jung teaches a control unit 200, and a driving motor 120 which anticipates the recited “actuator unit”), 
wherein an activation request is generated electrically by means of an operator control element or automatically and is executed by the electric actuator unit (see at least para.[0060-0061], Jung teaches a user operating a brake), 
and wherein a release request is generated electrically by means of the operator control element or automatically and is executed by the electric actuator unit (see at least para.[0060-0061], Jung teaches a user releasing a brake), the method comprising: 
a) releasing, by the control unit the actuator element via the electric actuator unit with  energization in the release direction moves in the direction of the release end stop (see at least para.[0056-0059] and [0073-0076], Jung teaches a first elastic member 191 that corresponds to the recited  “release end stop”), 
b) observing, by the control unit, a power demand of the electric actuator unit or units (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120), 
c) the approaching, formation of contact or impacting between the actuator element and the release end stop feeds back a particularly modulated power demand of the electric actuator unit (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120 to determine recited “approach, formation of contact and impacting”), wherein and 
d) automatically terminating, by the control unit, the energization of the electric actuator unit after the detection of the approaching, formation of contact and impacting against the release end stop (see at least para.[0086-0087], Jung teaches interrupting the energization of the driving motor).
Jung does not expressly indicate “a plurality of electric actuator units” and “actuator elements”. However, these limitations merely describe a mere duplication of parts, such as a duplication of the electric actuator unit in association with a wheel, wherein the electric actuator unit is fully disclosed in the prior art Jung. 
As seen in MPEP 2144.04(VI)(B), regarding the Court’s decision in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Court stated:
It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and we are of the opinion that such is not the case here”.
	Similarly, the limitations of the claim “a plurality of electric actuator units” and “actuator elements” amounts to nothing more than claiming a duplication of the “electric actuator unit” and “actuator elements” taught by Jung. 
Furthermore, Jung explicitly teaches that the “electric actuator unit” and “actuator elements” is associated with a wheel, as seen in para.[0033], wherein it was well-known in the art at the time of the invention that a vehicle has more than one wheel, which further anticipates using more than one “electric actuator unit” and “actuator element” in an embodiment where a respective “electric actuator unit” and “actuator element” is used for two or more respective wheels.
	Additionally, the prior art Jung teaches in para.[0089],
 “Although embodiments of the invention have been disclosed for illustrative purposes, those skilled in the art will appreciate that various modifications, additions and substitutions are possible, without departing from the scope and spirit of the invention as defined in the accompanying claims”, emphasis added.
Therefore, the prior art Jung anticipates the limitations “a plurality of electric actuator units” because the duplication of parts in the instant case has no patentable significance and no new and unexpected result is produced by the inclusion of “a plurality of electric actuator units”. 
Furthermore, Jung does not expressly indicate clocked energization and the electronic control unit is embodied with a respective channel for each of the plurality of electric actuator units. 
However, Zipp teaches clocked energization (see at least col. 8, lines 55-60, Zipp teaches a clock signal). 

Jung in view of Zipp does not expressly indicate the electronic control unit is embodied with a respective channel for each of the plurality of electric actuator units. 
However, Schnieder teaches the electronic control unit is embodied with a respective channel for each of the plurality of electric actuator units (see at least para.[0013], Schnieder teaches a control unit connected to a plurality of electric parking brake via a plurality of electrical supply lines).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Zipp with the teachings of Schnieder to use a control unit embodied with a respective channel for each of the plurality of electric actuator units in order to effectively control each of the electric actuator units to perform a requested braking operation, as recognized by Schnieder in at least para.[0013]. 

Regarding claim 13, Jung teaches wherein a) the electronic control unit energizes the electric actuator unit while measuring the power demand and observes the power demand in the process (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120), 
b) the electronic control unit continuously or periodically compares the measured power demand with a selected switch-off current limiting value (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120, and terminating the release procedure after the power demand exceeds I1, which corresponds to the recited “switch-off” current), and in that 
c) the electronic control unit interrupts or terminates the energization of the electric actuator unit if the observed power demand is higher than or equal to the switch-off current limiting value (see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, Jung teaches monitoring a power demand of the driving motor 120, and terminating the release procedure after the power demand exceeds I1, which corresponds to the recited “switch-off” current).
Jung does not expressly indicate a plurality of electric actuator units. However, these limitations merely describe a mere duplication of parts, such as a duplication of the electric actuator unit in association with a wheel, wherein the electric actuator unit is fully disclosed in the prior art Jung. 
As seen in MPEP 2144.04(VI)(B), regarding the Court’s decision in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Court stated:
“It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and we are of the opinion that such is not the case here”.
	Similarly, the limitations of the claim “a plurality of electric actuator units” amounts to nothing more than claiming a duplication of the “electric actuator unit” taught by Jung. 
Furthermore, Jung explicitly teaches that the “electric actuator unit” is associated with a wheel, as seen in para.[0033], wherein it was well-known in the art at the time of the invention that a vehicle has more than one wheel, which further anticipates using more than one “electric actuator unit” in an embodiment where a respective “electric actuator unit” is used for two or more respective wheels.
	Additionally, the prior art Jung teaches in para.[0089],
 “Although embodiments of the invention have been disclosed for illustrative purposes, those skilled in the art will appreciate that various modifications, additions and substitutions are possible, without departing from the scope and spirit of the invention as defined in the accompanying claims”, emphasis added.
a plurality of electric actuator units” because the duplication of parts in the instant case has no patentable significance and no new and unexpected result is produced by the inclusion of “a plurality of electric actuator units”. 

Regarding claim 14, Jung anticipates hardware with at least one microprocessor (see at least para.[0008], Jung teaches a control unit, which anticipates an electronic controller, such as, but not limited to, a microprocessor, such as, but not limited to, a microprocessor) configured to execute the method as claimed in claim 2 (see at least the rejection of claim 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Schneider (US Publication No. 2014/0196994), as applied to claim 1 above, and further in view of Okada (US Publication No. 2015/0274139).
Regarding claim 3, Jung in view of Schneider does not expressly indicate the electronic control unit automatically ends a release process or an interruption or a termination of the energization of the electric actuator unit if a new activation request is received in the electronic control unit. However, Jung teaches controlling the actuation of the parking brake based on either a operation command or release input command, as seen in at least para.[0061-0062] of Jung. Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify the system taught by Jung to cancel or “end” a release process if a new activation request is received, and likewise to cancel or “end” an activation process if a new release request is received in order to perform a desired function based on a received input command. 
Furthermore, Okada teaches the electronic control unit automatically ends a release process or an interruption or a termination of the energization of the electric actuator unit if a new activation request is received in the electronic control unit (see at least para.[0044], Okada teaches “revising” a release process based on an activation request).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Schneider with the teachings of Okada to “end” a release process in order to in order to perform a desired function based on a received input command, as recognized by Okada in at least para.[0004-0007]. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Schneider (US Publication No. 2014/0196994), as applied to claim 1 above, and further in view of Blattert (US Publication No. 2014/0172259).
Regarding claim 4, Jung in view of Schneider does not expressly indicate the electronic control unit determines a minimum brake application force based on sensor information in a first method step, 
and wherein in a second subsequent step the electronic control unit calculates a switch-off current as a function of the determined minimum brake application force using a predefined relationship, 
and wherein at least one or more physical parameters are included in this calculation, 
and wherein the physical parameter or parameters relate to the determined  minimum brake application force, to a measured open-circuit power demand, to a measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system. 
However, Blattert teaches the electronic control unit determines a minimum brake application force based on sensor information in a first method step (see at least para.[0011], Blattert teaches determining a reference value related to electrical power deliver to a brake motor based on data from a , 
and wherein in a second subsequent step the electronic control unit calculates a switch-off current (see at least para.[0012-0015] and [0030-0038], Blattert teaches calculating a reference value, which corresponds to the recited “switch-off current”) as a function of the determined minimum brake application force using a predefined relationship (see at least para.[0016-0017], [0027] and [0030-0038], Blattert teaches a “prespecified brake application force”, which anticipates the recited “minimum brake application force” since the braking force will be increased until the brake application force reaches at least the minimum value of the “prespecified brake application force”), 
and wherein at least one or more physical parameters are included in this calculation (see at least para.[0010-0012], Blattert teaches detecting the admission pressure of a hydraulic brake system), 
and wherein the physical parameter or parameters relate to a hydraulic admission pressure fed into the service brake system (see at least para.[0011], Blattert teaches admission pressure sensor for a hydraulic pressure braking system). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Schneider with the teachings of Blattert to perform the recited steps of claim 4 in order to in order to ensure that a vehicle is securely held by a parking brake, as recognized by Blattert in at least para.[0030-0032]. 

Regarding claim 5, Jung teaches the electronic control unit uses a defined switch-off current limiting value, and wherein the interruption or termination of the energization is performed by the electronic control unit if an observed power demand reaches or exceeds the selected switch-off current limiting value (see at least see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, .
Jung in view of Schneider does not expressly indicate “selecting” a defined switch-off current limiting value based on a “calculated” switch-off current.
However, Blattert teaches the electronic control unit selects a defined switch-off current limiting value on the basis of the calculated switch-off current (see at least para.[0012-0015] and [0030-0038], Blattert teaches calculating and setting a reference value, which corresponds to the recited “switch-off current limiting value”), 
and wherein the interruption or termination of the energization is performed by the electronic control unit if an observed power demand reaches or exceeds the selected switch-off current limiting value (see at least para.[0032], Blattert teaches ending energization if the switch-off current limiting value is reached or exceeded). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Schneider with the teachings of Blattert to perform the recited steps of claim 5 in order to in order to ensure that a vehicle is securely held by a parking brake, as recognized by Blattert in at least para.[0030-0032]. 

Regarding claim 6, Jung in view of Schneider does not expressly indicate the electronic control unit selects the switch-off current limiting value from a plurality of stored table values which are dimensioned differently with respect to one another.
However, Blattert teaches the electronic control unit selects the switch-off current limiting value from a plurality of stored table values which are dimensioned differently with respect to one another (see at least para.[0034], Blattert teaches selecting the reference current value from a table. Also, see at least para.[0011-0012], Blatert teaches the reference value changes based different 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Schneider with the teachings of Blattert to perform the recited steps of claim 6 in order to in order to ensure that a vehicle is securely held by a parking brake, as recognized by Blattert in at least para.[0030-0032]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Zipp (US Patent 6249737) and Schneider (US Publication No. 2014/0196994), as applied to claim 2 above, and further in view of Okada (US Publication No. 2015/0274139).
Regarding claim 10, Jung in view of Zipp and Schneider does not expressly indicate the electronic control unit automatically ends a release process or an interruption or a termination of the energization of the electric actuator unit if a new activation request is received in the electronic control unit. However, Jung teaches controlling the actuation of the parking brake based on either a operation or release input command, as seen in at least para.[0061-0062] of Jung. Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify the system taught by Jung to cancel or “end” a release process if a new activation request is received, and likewise to cancel or “end” an activation process if a new release request is received in order to perform a desired function based on a received input command. 
Furthermore, Okada teaches the electronic control unit automatically ends a release process or an interruption or a termination of the energization of the electric actuator unit if a new activation request is received in the electronic control unit (see at least para.[0044]. Okada teaches “revising” a release process based on an activation request).
. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2015/0345580) in view of Zipp (US Patent 6249737) and Schneider (US Publication No. 2014/0196994), as applied to claim 2 above, and further in view of Blattert (US Publication No. 2014/0172259).
Regarding claim 11, Jung in view of Zipp and Schneider does not expressly indicate the electronic control unit determines a minimum brake application force based on sensor information in a first method step, 
and wherein in a second subsequent step the electronic control unit calculates a switch-off current as a function of the determined minimum brake application force using a predefined relationship, 
and wherein at least one or more physical parameters are included in this calculation, 
and wherein the physical parameter or parameters relate to the determined  minimum brake application force, to a measured open-circuit power demand, to a measured on-board power system voltage, to the measured ambient temperature, to a measured wheel rotation behavior and/or to a hydraulic admission pressure fed into the service brake system. 
However, Blattert teaches the electronic control unit determines a minimum brake application force based on sensor information in a first method step (see at least para.[0011], Blattert teaches determining a reference value related to electrical power deliver to a brake motor based on data from a , 
and wherein in a second subsequent step the electronic control unit calculates a switch-off current (see at least para.[0012-0015] and [0030-0038], Blattert teaches determining a reference value, which corresponds to the recited “switch-off current”) as a function of the determined minimum brake application force using a predefined relationship (see at least para.[0016-0017], [0027] and [0030-0038], Blattert teaches a “prespecified brake application force”, which anticipates the recited “minimum brake application force” since the braking force will be increased until the brake application force reaches at least the minimum value of the “prespecified brake application force”), 
and wherein at least one or more physical parameters are included in this calculation (see at least para.[0010-0012], Blattert teaches detecting the admission pressure of a hydraulic brake system), 
and wherein the physical parameter or parameters relate to a hydraulic admission pressure fed into the service brake system (see at least para.[0011], Blattert teaches admission pressure sensor for a hydraulic pressure braking system). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Zipp and Schneider with the teachings of Blattert to perform the recited steps of claim 4 in order to in order to ensure that a vehicle is securely held by a parking brake, as recognized by Okada in at least para.[0030-0032]. 

Regarding claim 12, Jung teaches the electronic control unit uses a defined switch-off current limiting value, and wherein the interruption or termination of the energization is performed by the electronic control unit if an observed power demand reaches or exceeds the selected switch-off current limiting value (see at least see at least para.[0056-0059], [0073-0076], [0082-0087], and Fig. 4, .
Jung in view of Zipp and Schneider does not expressly indicate “selecting” a defined switch-off current limiting value based on a “calculated” switch-off current.
However, Blattert teaches the electronic control unit selects a defined switch-off current limiting value on the basis of the calculated switch-off current (see at least para.[0012-0015] and [0030-0038], Blattert teaches calculating a reference value, which corresponds to the recited “switch-off current limiting value”), 
and wherein the interruption or termination of the energization is performed by the electronic control unit if an observed power demand reaches or exceeds the selected switch-off current limiting value (see at least para.[0032], Blattert teaches ending energization if the switch-off current limiting value is reached or exceeded). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Jung in view of Zipp and Schneider with the teachings of Blattert to perform the recited steps of claim 5 in order to in order to ensure that a vehicle is securely held by a parking brake, as recognized by Blattert in at least para.[0030-0032]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665